THE               AIIY)WNEY         GENERAL
                               OF   TEXAS




Hon. W. T. (Tom) McDonald, Jr.              Opinion No. M- 1140
County Attorney
Brazos County Courthouse                    Re:   Construction of Article
Bryan, Texas 77801                                2340, V.C.S., and Article
                                                  373, V.P.C., concerning
                                                  legality of purchases of
                                                  employees of a county
                                                  commissioner from the
Dear Mr. McDonald:                                latter's store.
          We have received your recent request for an opinion
concerning the legality of purchases for the county by county
employees from a store owned by a county commissioner and paid
for out of county funds.
             Article 2340, Vernon's Civil-Statutes, provides:
          "Before entering upon the duties of their of-
     fice, the county judge and each commissioner shall
     take the official oath, an&shall also take a written
     oath that he will not be directly or indirectly in-
     terested in any contract with, or claim against, the
     county in which he resides, except such warrants as
     may issue to him as fees of office. Each commissioner
     shall execute a bond to be approved by the county
     judge ifithe sum of three thousand dollars, payable
     to the county treasurer , conditioned for the faith-
     ful performance of the duties of his office, that he
     will pay over to his county all moneys illegally
     paid to him out of county funds, as voluntary pay-
     ments or otherwise, and that he will not vote or
     give his consent to pay out county funds except for
     lawful purposes." (Emphasis added.)
             Article 373, Vernon's Penal Code, provides:
             “If
                LILYufficer of any county, or of any city
                   a-.-    ^




     or towiiT% la11 become in any manner pecuniarily
     interested in any contracts made by such county,
     city or town, through its agents, or otherwise, for


                                       -5549-




                                                           .-
Hon. W. T. (Tom) McDonald, Jr., page 2 (M-1140)


     the construction or repair of any bridge, road, street,
     alley or house, or any other work undertaken by such
     county, city or town, or shall become interested in
     any bid or proposal for such work or in the purchase
     or sale of anythinq made for or on account of such
     county, city or town, or who shall contract for or
     receive any money or property, or the representative
     of either,-or any emolument or advantage whatsoever
     in consideration of such bid, proposal, contract,
     purchase or sale, he shall be fined not less than
     fifty nor more than five hundred dollars." (Emphasis
     added. )
          The foregoing statutes are based upon "sound public
policy" and are designed to eliminate any conflicts of interest
between the county and those who manage its fiscal affairs. City
of Edinburg v. Ellis, 59 S.W.Zd 99, 100 (Tex.Comm.App. 1933);
Attorney General's Opinions M-751 (1970) and O-1589 (1939).
          The authorities are practically unanimous to the effect
that the officer, to be liable, must have an interest (directly
or indirectly) in the claim against the county. A remote interest
will not bring an officer within the statute. Attorney General's
Opinions 344 (1939) and 6044 (1944).
          In Rigby v. State, 10 S.W. 760 (Tex.Civ.App. 1889), the
court's construction of Article 373 stated that the statute "in-
hibits every officer of a county, city or town from selling to
or purchasing from such corporation [county] any property what-
ever." (Brackets added.) In accord, Bexar County v. Wentworth,
378 S.W.2d 126 (Tex.Civ.App. 1964, error ref. n.r.e.).
          It is our opinion that the purchases made for the county
by county employees from a store owned by a county commissioner and
paid for out of county funds result in a direct personal pecuniary
interest of that commissioner in the purchases and violates his
oath under Article 2340, Vernon's Civil Statutes, and also violates
Article 373, Vernon's Penal code.
                         SUMMARY
          It is a violation of Article 2340, V.C.S.,
     and of Article 373, V.P.C., for county employees
     to make purchases, paid for with county funds,




                             -5550-
Hon. W. T. (Tom) McDonald, Jr., page 3 (M-1140)


     from a store owned by a county c
                                        truly yours,




Prepared by Linda Neeley
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ben Harrison
Bill Craig
wardlow Lane
Scott Garrison
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                               -5551-